Citation Nr: 0729949	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  00-23 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for major 
depression and/or an anxiety disorder.


REPRESENTATION

Veteran  represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active duty from August 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999  rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Board previously remanded this matter in December 2006.  
This matter is now before the Board for further 
consideration.  The issue of service connection for major 
depression is addressed in the REMAND portion of the decision 
below and is 
 REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  A July 1995 decision denied service connection for 
depression.  The veteran did not perfect an appeal of the 
July 1995 decision, and the decision is final.

2.  The evidence received since the prior final rating 
decision is neither cumulative nor redundant, and in 
connection with evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The July 1995 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for major 
depression and/or an anxiety disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a)(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
On March 31, 2006, the Court issued a decision in the appeal 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that 
VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 10.   

A.  Duty to Notify

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
January 1999 rating decision preceded the enactment of the 
VCAA.  Thereafter, the RO did furnish VCAA notice to the 
veteran regarding the issues in July 2001 that notified the 
veteran of the evidence required to substantiate a service 
connection claim, advised the veteran what evidence VA was 
responsible for obtaining and what evidence VA would assist 
the veteran in obtaining, and advised the veteran to submit 
any relevant medical evidence in his possession.  This letter 
did not specifically inform the veteran of the evidence 
necessary to reopen the previously denied claim.  

An April 2006 letter to the veteran advised that new and 
material evidence is required to reopen a previously denied 
claim.  This letter explained that "new" evidence is 
existing evidence that is submitted to VA for the first time 
and "material" evidence is evidence pertaining to the 
reason the claim was previously denied.  This letter informed 
the veteran that his claim was previously denied because 
there was no evidence of complaint or treatment of a 
psychiatric condition during service or within one year of 
separation from service.  This letter also  explained VA's 
duty to assist, stated what evidence VA would be responsible 
for obtaining and what evidence VA would assist the veteran 
in obtaining, and advised the veteran to submit any relevant 
medical records in his possession.  The Board notes that the 
VCAA notice letters were provided after the initial 
adjudication of the claim and thus do not reflect compliance 
with the timing requirements outlined in Pelegrini.  However, 
the defect in timing was remedied by the issuance of the 
April 2006 VCAA notice followed by the readjudication of the 
claim in a June 2007 Supplemental Statement of the Case 
(SSOC).   Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Board finds that requirements of the duty to notify have 
been met.  All the VCAA requires is that the duty to notify 
is satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996). 

II.  Analysis of Claim

The RO previously denied the claims for service connection  
for depression in a July 1995 decision.  In that decision, 
the RO denied the veteran's service connection claim on the 
basis that there was no evidence of a nexus between the 
veteran's claimed psychiatric disorder and his service.  The 
RO notified the veteran of the rating decision and of his 
appellate rights, but the veteran did not appeal the decision 
to the Board.  The July 1995 rating decision is therefore 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1995).

The evidence of record at the time of the July 1995 rating 
decision included service medical records, post-service VA 
hospital records and a report of a 1995 VA examination.

In March 1999, the veteran sought to reopen the claim of 
entitlement to service connection for major depression by 
submitting a VA Form 21-4138 (Statement in Support of a 
Claim).  

A claim that is the subject of a prior denial may be reopened 
if new and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must review 
it on a de novo basis, with consideration given to all of the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996).

For claims filed prior to August 29, 2001, "new and material 
evidence" is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  See also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

For the purposes of determining whether evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence that has been associated with the claims file 
since the July 1995 rating decision includes VA outpatient 
treatment records, Social Security records, private medical 
records, a statement from a VA physician who has treated the 
veteran for depression, a June 2005 private psychological 
evaluation and written statements of the veteran and his 
friends and family members.

The newly submitted private and VA medical records reflect 
treatment for major depression.  Social Security records 
reflect a diagnosis of dysthymia with occasional major 
depressive episodes.  

A statement from Dr. C.B., M.D., a VA physician, received in 
March 1999, indicates that she began treating the veteran in 
1995 for coronary artery disease, osteoarthritis and 
depression.   

The report of the June 2005 psychological evaluation reflects 
diagnoses of major depression, recurrent and severe and post-
traumatic stress disorder (PTSD).  

Also received in August 2001 was a statement from the 
veteran's sister, B.T., who is a registered nurse.  She 
opined that the veteran has been clinically depressed since 
he came home from Vietnam. 

The Court has discussed the probative value to be placed on 
statements prepared by nurses, finding generally that a 
nurse's statement has probative value.  See Black v. Brown, 
10 Vet. App. 279, 284 (1997); Goss v. Brown, 9 Vet. App. 109, 
114-15 (1996); see also Williams v. Brown, 4 Vet. App. 270, 
273 (1993) (nurse's statement may constitute competent 
medical evidence where the nurse has specialized knowledge 
regarding the area of medicine or participated in treatment).  
In Goss, the court stated that, to qualify as an expert, a 
person need not be licensed to practice medicine, but just 
have special knowledge and skill in diagnosing and treating 
human ailments. 
There are several lay statements in evidence from the veteran 
and his friends and family members.  These statements 
describe the veteran's current symptoms and reflect opinions 
that the veteran has been depressed since service. 

The Board notes that lay statements cannot be used to provide 
evidence that requires medical knowledge, such as a 
determination of when the veteran's major depressive disorder 
had its onset or whether such disorder is etiologically 
related to service.  In Layno v. Brown, 6 Vet. App. 465 
(1994),  the Court held that lay testimony is competent if it 
is limited to matters the witness actually observed and is 
within the realm of the witness's personal knowledge.  In 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992), the Court 
stated that a layperson can provide an account of visible 
symptoms but cannot offer evidence that requires medical 
knowledge, such as causation or etiology of a disease or 
injury.

The Board finds that the evidence submitted since the prior 
denial is new, as this evidence was not previously considered 
and is neither cumulative, nor redundant of the evidence of 
record at the time of the last prior final denial.  However, 
with the exception of the statement from the veteran's 
sister, B.T., this evidence is not material.  The post-
service private and VA medical records demonstrate 
post-service treatment for major depression and a current 
diagnosis of major depression.  The lay statements describe 
current symptoms and contain  observations regarding the 
veteran's claimed disability.  However, the newly submitted 
medical records and lay statements do not provide medical 
evidence establishing that major depression is related to 
service or manifested to a compensable degree within one year 
of separation from service.  
  
The Board finds that the statement from B.T. is both new and 
material to the veteran's claim.  It bears directly and 
substantially upon the matter under consideration, and by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim for service 
connection for major depression.  This statement reflects a 
medical opinion that the veteran has been clinically 
depressed since service.  The veteran's claim was previously 
denied due to a lack of evidence that a psychiatric condition 
was incurred during service or within one year of separation 
from service.  

Having determined that new and material evidence has been 
received, the Board may reopen the claim of entitlement to 
service connection for major depression.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for major depression and/or 
anxiety disorder is reopened.  To this extent, the appeal is 
allowed.


REMAND

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Under 38 C.F.R. 
3.159(c)(4)(2007), VA is to afford a claimant a medical 
examination or obtain a medical opinion if VA determines it 
is necessary to decide a claim.  A medical examination or 
medical opinion is deemed necessary if the following criteria 
are met:  (1) The record does not include sufficient 
competent medical evidence to decide the claim; (2) The 
record includes competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (3) The record establishes that the 
claimant suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316 or 3.317 which manifested during an 
applicable presumptive period; and (4) The record indicates 
that the claimed disability or symptoms may be associated 
with the established event, injury or disease or another 
service-connected disability.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, because there are medical records documenting a 
current diagnosis of major depression, as well as a medical 
opinion indicating that depression manifested within a year 
of separation, a VA examination is necessary to determine 
whether the veteran's major depression is causally related to 
service. 
Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination.  
The veteran's claims file should be 
forwarded to the examiner for review in 
conjunction with the examination, and the 
examiner should confirm in the written 
examination report that such  a review was 
conducted.  

2.  Following a thorough evaluation, 
during which all necessary tests are 
performed, the examiner is asked diagnose 
any major depression or anxiety disorder 
and to opine whether it is at least as 
likely as not (50 percent or greater 
likelihood) that such disorder is related 
to service.  The examiner's opinion should 
provide a rationale the opinion provided, 
with specific references to the record. 

3.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


